Citation Nr: 0734086	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1980, and October 1981 to November 1991.  He also has 
asserted additional reserve service from November 1991 to 
December 2001 that has not been verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO 
recharacterized the veteran's service-connected low back 
disability as thoracolumbar strain (formerly characterized as 
lumbosacral strain and thoracic strain and each assigned a 
noncompensable rating under Diagnostic Codes 5295 and 5291 
respectively) and assigned a 10 percent rating under 
Diagnostic Code 5237, effective March 4, 2004.  In July 2005, 
the veteran filed a notice of disagreement (NOD) with the 
rating assigned for the thoracolumbar strain.  A statement of 
the case (SOC) was issued in February 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2006.

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record. 

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

The 10 percent rating for the veteran's back disability has 
been assigned under Diagnostic Code 5237 (although the 
criteria for rating all disabilities of the spine is set 
forth in a General Rating Formula).  See 38 C.F.R. § 4.71a.

The Board notes that while the veteran's low back disability 
historically has been evaluated under the specific rating 
criteria for lumbosacral strain, the current record indicates 
that the veteran's service-connected disability may be more 
appropriately evaluated under the criteria for intervertebral 
disc syndrome (IVDS).  

Service connection was granted for chronic lumbosacral strain 
by rating action in February 1992 on the basis of service 
medical records showing that the veteran was seen in May 1983 
for back pain after lifting a 2 1/2 ton trailer with an 
assessment of mid back muscle spasm.  A December 1991 VA 
examination included a diagnosis of chronic lumbar strain and 
it was noted that x-rays showed possible early narrowing of 
L1-2 intervertebral disc spaces.  

The veteran has raised the question of the appropriate 
characterization of the service-connected back disability.  
He has submitted a November 2001 examination report which 
noted that the veteran had symptomatic degenerative lumbar 
disc disease for one year and that MRI testing showed 
herniation at L4-5with sciatic right leg.  During the May 
2007 hearing, the veteran's representative argued that the 
service-connected back condition includes lumbar disc disease 
and should be rated accordingly.  
 
On VA examination in February 2006, the examiner noted the 
complaints of low back pain in 1983 and the November 2001 
reserve examination noting degenerative lumbar disc disease.  
The diagnoses included chronic low back strain and lumbar 
spine discogenic disease, which the examiner indicated post-
dated his active duty military service.  The examiner did 
not, however, indicate whether the discogenic disease 
represents a progression of, or is otherwise associated with, 
the service-connected disability.

Hence, the veteran should be afforded additional VA 
neurological and orthopedic examinations to determine the 
current extent of the service-connected low back disability.  
In providing the requested examination, the examiner should 
offer an opinion as to whether the veteran has IVDS, and, if 
so, whether such represents a progression of, or is otherwise 
associated with, the service-connected disability.  If IVDS 
is considered a separate and distinct disability, the 
examiner should opine whether it is possible to separate IVDS 
symptoms from those of the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  If the examiner determines either 
that IVDS represents a progression of, or is associated with, 
the service-connected disability, or that the 
symptoms/effects of IVDS cannot be separated from the 
service-connected disability, then the examiner should render 
findings responsive to the criteria for rating IVDS.  

The veteran is hereby notified that failure to report to any 
such scheduled examination(s), without good cause, shall 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Togus VA 
Medical Center (VAMC), dated from February 2006 to February 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Togus VAMC 
since February 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Togus 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back, since February 2007.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back.  The examiner should also offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran has IVDS that 
represents a progression of, or is 
otherwise associated with, the service-
connected disability.  If not, the 
examiner should indicate whether it is 
possible to separate IVDS symptoms from 
those of the veteran's service-connected 
disability.  If so, or if it is not 
possible to separate IVDS symptoms from 
service-connected disability, the 
examiner should render findings as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician), specifically, whether over 
the last 12- month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

